Citation Nr: 1727403	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-21 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for bilateral thumb disability.

2.  Entitlement to service connection for bilateral elbow disability.

3.  Entitlement to service connection for bilateral hip disability.

4.  Entitlement to service connection for left knee disability.

5.  Entitlement to service connection for an acquired psychiatric disorder claimed as post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from March 2007 to June 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The record reflects that the Veteran requested a hearing in this appeal before a Veterans Law Judge.  VA sent her notice of the scheduled hearing date in May 2015.  She failed to report for that hearing.  She has not reported good cause for her failure to report for the hearing or requested another hearing in this appeal.  Therefore, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

The Board has recharacterized the PTSD claim more broadly as a claim for an acquired psychiatric disorder to more broadly reflect that the Veteran seeks service-connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for bilateral thumb and bilateral elbow disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral hip strain had its onset in service.

2.  Left knee strain had its onset in service.
3.  An acquired psychiatric disorder (other than service-connected attention deficit hyperactivity disorder), to include PTSD, is not shown in service; and PTSD, initially diagnosed after service, is not attributable to in-service stressor.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hip strain are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for left knee strain are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify has been met.  Neither the Veteran, nor her representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations, which are adequate.

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the appeal.

II.  Service Connection

The Veteran seeks service connection for bilateral hip disability, bilateral knee disability, and an acquired psychiatric disorder claimed as PTSD.  Service connection has been established for attention deficit hyperactivity disorder (ADHD).  The Veteran reported that her hip and knee disabilities began in June 2008 while stationed in Okinawa, Japan, and that she experienced military sexual trauma (MST) 3 times in November 2007 while stationed in Okinawa, Japan.  See VA Form 21-526 (February 2012).  In September 2012, the Veteran described incidents of unwanted sexual contact/advances-or, in other words, personal assault.  See VA Form 21-0781a (September 2012).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).  It is noted that VA provided the Veteran with notice of the information or evidence required to substantiate a claim based on personal assault and provided her with examples of the types of evidence that may be submitted to corroborate an account of an MST-stressor event.  See VCAA/DTA Letter (July 2012 and September 2012).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Bilateral Hip & Left Knee Disabilities

Having carefully reviewed the evidence of record, the Board finds that the evidence warrants service connection for bilateral hip strain and left knee strain.  STRs document ongoing complaints and treatment for the hips and left knee.  The Veteran was separated from service in 2011 and soon thereafter filed her application for VA disability compensation for the hips and left knee.  Report of VA examination dated in November 2012 reflects that the Veteran has bilateral hip strain and left hip strain although it was quiescent and well-controlled with the Veteran's home exercise regime.  The evidence of record establishes that a chronic disability of the hips and left knee was incurred in service.
It is noted that STRs dated in April 2007 reflects left knee sprain and STRs dated in November 2008 reflect "piriformis syndrome" and bursitis of the hip.  A series of hip exercises were recommended.  Private treatment records reflect that, in October 2011, the Veteran obtained physical therapy.  Notes reflect hip pain.  By history, the Veteran had hip pain off/on for past 3 years.  She denied trauma or injury.  She ambulated "fine" but reported flares.  Clinical findings reflect normal range of motion for the hips and knees, and normal strength of the hips and knees.  The assessment was "weak adductors, SI joint pain."  In October 2011, the Veteran was diagnosed with enthesopy of hip.  See Medical Treatment Record - Non-Government Facility (September 2012).

Report of VA examination dated in November 2012 reflects diagnoses for bilateral hip strain and left knee strain.  Although the examiner opined that the Veteran did not have a "chronic" disability of the hips or knees because strain is a self-limited condition addressed with proper home physical therapy and rest, the Board finds that the reasoning is unclear and incongruous with documented findings and complaints in service, the Veteran's credible history of ongoing symptoms and flare-ups, and the diagnoses for strain shown on the November 2012 examination.

Therefore, affording the Veteran the benefit of all doubt, the Board finds that service connection is warranted for bilateral hip strain and left knee strain.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Psychiatric Disability

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for an acquired psychiatric disorder to include PTSD.  An acquired psychiatric disorder, to include PTSD, is not shown in service; competent evidence showing that PTSD is attributed to an in-service stressor, including personal assault and fear of hostile or enemy activity, has not been presented; and the Veteran has not submitted evidence from sources other than herself corroborating the alleged MST during service.  Again, it is noted that VA notified the Veteran in letters dated July 2012 and September 2012 of the types of evidence that may be submitted to support of claim for PTSD based on MST/personal assault; however, to date, she had not provided any corroborating evidence or other information capable of independent verification through official sources.  See VCAA/DTA Letters (July 2012 and September 2012).

STRs dated in June 2010 show that the Veteran reported a history of depression.  The assessment was ADHD.  Review of systems in September 2010 showed no abnormal psychological symptoms-to include that of behavior, mood, affect, and thought content.  A November 2010 post deployment health assessment (PDHA) reflects that the Veteran reported "very good" health that was about the same as before she deployed.  At this time, the Veteran denied physical and emotional health problems, and denied any wounds, injury, or assault during this deployment.  The Veteran further denied experiencing blast or explosion; vehicular accident/crash; encountering dead bodies or seeing people killed/wounded; feeling that she was in great danger or of being killed; any experience so frightening, horrible, or upsetting that in the past month she had nightmares, avoidance symptoms, hypervigilance, and/or numbing/detachedness from her surroundings.

STRs include a June 2011 separation physical, which reflects that the Veteran denied any concerns.  PTSD was not diagnosed but ADHD was assessed.  The Veteran denied any experience so frightening, horrible, or upsetting that in the past month she had nightmares, avoidance symptoms, hypervigilance, and/or numbing/detachedness from her surroundings.  The Veteran denied feelings of depression.

Private treatment records reflect that, in December 2011, the Veteran presented with complaints of anxiety-onset 1 year earlier.  The assessment was anxiety state.  See Medical Treatment Record - Non-Government Facility (September 2012).  However, there are no follow-up treatment records suggesting chronic problems.

Report of VA PTSD examination dated in November 2012 reflects a diagnosis for PTSD attributable to childhood sexual abuse.  The examiner considered the Veteran's theory that her PTSD was due to MST and/or hostile military activity to include mortar attacks.  However, after interview of the Veteran and review of the claims file, the examiner concluded that (1) Veteran's report of MST "is deemed inadequate to support a PTSD diagnosis" as there is no credible supporting evidence of the alleged MST and (2) that the record does not support the Veteran's report of fear for her life due to being in close proximity of mortar attacks during her deployment to Afghanistan-as reported by the Veteran in connection with her VA compensation claim.  The examiner noted that the Veteran had specifically denied such "fear" on her November 2010 PDHA.  The examiner further noted that the current evaluation showed only "some subclinical hyperarousal symptoms related to the claimed combat-related mortar attacks."

With regard to the PTSD claim, the Board acknowledges the Veteran's report of personal assault provided to VA in September 2012.  See VA Forms 21-0781a (September 2012).  However, the applicable laws governing PTSD due to personal assault require corroborating evidence of the account.  See 38 C.F.R. § 3.304(f)(5).  In this case, corroborating type evidence has not been submitted or received, and the available evidence does not show behavior changes, deterioration in work performance, or other indicia of personal assault.  Notably the Veteran reported to VA in 2012 that she was physically assaulted (not raped) in 2008 but the evidence of record shows that she successfully deployed to Afghanistan in 2010 without incident or report of mental or physical problems interfering with deployment or completion of duties.  The Board emphasizes that this evidence does not weigh against her claim, but rather that it does not weigh in favor of her claim and there is no other evidence that may be considered to corroborate the report of personal assault or MST.

Additionally, the Board acknowledges that the Veteran served in Afghanistan.  However, to the extent that she now reports fear of hostile military or terrorist activity, the Board finds that this is not credible in view of her denial of such feelings on her PDHA dated in November 2010.  As such, the Veteran's statement has little probative value.

In this case, the Board assigns greater probative value to the medical evidence, which shows that PTSD is not attributable to an in-service stressor.  The medical evidence is more probative as it was prepared by skilled, neutral medical professionals.  The VA medical opinion is highly probative as it was rendered after obtaining a complete history from the Veteran, reviewing the claims folder, and conducting an independent evaluation of the Veteran.  The Board notes that the Veteran has not presented a favorable medical opinion to weigh against the 2012 VA medical opinion.

Accordingly, the weight of the evidence is against service connection for an acquired psychiatric disorder to include PTSD.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hip strain is granted.

Service connection for left knee strain is granted.

Service connection for an acquired psychiatric disorder to include PTSD is denied.


REMAND

Having carefully reviewed the record, the Board finds that remand is necessary for the claims of entitlement to service connection for bilateral thumb disability and bilateral elbow disability.  Reports of VA examinations conducted in 2012 reflect diagnoses for bilateral elbow strain and, for the hand/fingers, bilateral DeQuervain's tenosynovitis.  However, no medical opinion was provided.  The Veteran reported that she had symptoms that began in service.  She is competent to report her symptoms and the date of onset of her symptoms.  STRs reflect that the Veteran was seen for wrist complaints and that service-connection has been established for bilateral carpal and cubital tunnel syndrome.  Therefore, the Board believes that a VA medical opinion is necessary to decide the claims.  38 U.S.C.A. § 5103A (d)(1); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  While VA is not required to provide a medical examination in all cases, once VA undertakes the effort to provide an examination that examination must be an adequate one.  Barr v. Nicholson, 21 Vet.App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet .App. 46, 51-52 (2007).  When an examination is inadequate, the Board must remand the case for further development.  Bowling v. Principi, 15 Vet.App. 1, 12 (2001); see also Green, 1 Vet.App. at 124; 38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  All updated treatment records should be obtained and associated with the claims file.

2.  The Veteran should be scheduled for a VA examination by a physician(s) of her hands/thumbs and elbows.  The claims file must be reviewed and the review noted in the report.  A complete medical history for the hands/thumbs and elbows should be obtained.  The examiner(s) should identify all disorder/conditions of the hands/thumbs and elbows shown in service and since service.  The examiner(s) should address the following:

(a)  Does the Veteran have a disorder of the hands/thumbs and/or elbows that as likely as not (50 percent or greater probability) had its onset in service?

(b)  Is it as likely as not (50 percent or greater probability) that bilateral DeQuervain's tenosynovitis had its onset in service or is attributable to service?

(c)  Is it as likely as not (50 percent or greater probability) that DeQuervain's tenosynovitis, or any other disability shown of the hands/thumbs and/or elbows, is proximately due to or aggravated by service-connected carpal and cubital tunnel syndrome?

"Aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The Veteran's medical history should be accepted as truthful unless otherwise shown by the record.  The medical opinion must include a complete rationale for all opinions and conclusions reached.  That is, the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.

If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.
 
By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


